SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1345
KA 12-00046
PRESENT: SMITH, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT

                      V                                             ORDER

VALFANSO DEWITT, DEFENDANT-APPELLANT.


WILLIAMS, HEINL, MOODY & BUSCHMAN, P.C., AUBURN (MARIO J. GUTIERREZ OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (NATHAN J. GARLAND OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Cayuga County Court (Thomas G. Leone,
J.), entered November 10, 2011. The order denied the motion of
defendant for resentencing pursuant to the Drug Law Reform Acts of
2004, 2005 and 2009.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed.




Entered:    December 27, 2013                     Frances E. Cafarell
                                                  Clerk of the Court